FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August 2011 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority on August 10, 2011 in connection with the Registrant's Financial Results for the Second Quarter of 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated: August 10, 2011 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Second Quarter and First Half of 2011 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2011 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Second Quarter and First Half of 2011, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three and Six Months Ended June 30, 2011, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2010 filed with the SEC on Form 20-F. As noted in its press release filed on Form 6-K with the SEC on March 10, 2011, in accordance with reporting requirements in Israel, Elron filed an annual report for 2010 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the second quarter of 2011, which were described in Part I of the Company's Quarterly Report for the First Quarter of 2011. This report contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements may be identified by the words "anticipate", "believe", "estimate", "expect", "plan" and similar expressions. The Company's and group companies' actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those discussed in the Company's filings with the SEC from time to time. 1. Item 4A – Information on the Company: History and Development of the Company Investments See Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements for details on Elron's and RDC's investments during the second quarter of 2011. Establishment of Navitrio In May 2011, the Company founded Navitrio Ltd. ("Navitrio") together with another partner, in order to invest in projects in the digital field, including internet, electronic and cellular trade platforms, applications, etc. Elron holds 80% of Navitrio's outstanding shares. In June 2011, the Company completed its first investment in Navitrio in the amount of $1.5 million. See also Note 3.I to the Financial Statements. 2. Item 4B – Information on the Company: Business Overview Given Imaging In May 2011, Given Imaging received FDA clearance to market the PillCam ESO 3 in the U.S. The PillCam ESO 3 is the third generation of the PillCam ESO video capsule for visualizing the esophagus. The capsule is used primarily in the evaluation of esophageal varices in patients diagnosed with cirrhosis of the liver. Approximately 45 million individuals have reimbursement coverage for capsule endoscopy of the esophagus using the PillCam ESO capsule for this indication. See Item 4B of the 20-F Annual Report for additional details on the PillCam ESO video capsule. In June 2011, Given Imaging initiated a pivotal trial in support of its planned 510(k) submission to the FDA for approval to market the PillCam COLON 2 in the U.S. See Item 4B of the 20-F Annual Report for additional details on the FDA approval procedure. The PillCam COLON 2 is the second generation of the PillCam COLON for visualizing the colon. The capsule is used primarily for polyp screening among people who are unwilling or unable to undergo colonoscopy. Early detection can significantly reduce the number of deaths resulting from colon cancer. Given Imaging anticipates that it will take approximately one year to enroll and analyze data from the pivotal trial. See Item 4B of the 20-F Annual Report for additional details on the PillCam COLON video capsule. 2 NuLens In June 2011, NuLens raised approximately $4 million from its shareholders, in two installments, out of which Elron's share is approximately $1.7 million. The first installment of approximately $2.4 million was advanced to NuLens in June 2011, out of which Elron's share was approximately $1 million. Since its inception and as of the date of the filing of this report, approximately $26 million has been invested in NuLens (approximately $28 million assuming the financing will be completed), out of which Elron has invested approximately $11.5 million (approximately $12 million assuming the financing will be completed). See Note 3.G of the Financial Statements for additional details. BrainsGate In August 2011, subsequent to the reported period, BrainsGate raised approximately $20 million from its major shareholders, in three installments, out of which Elron's share is approximately $7.1 million. The first installment of approximately $6.7 million was advanced to BrainsGate in August 2011, out of which Elron's share was approximately $2.4 million. Since its inception and as of the date of the filing of this report, approximately $57 million has been invested in BrainsGate (approximately $70 million assuming the financing will be completed), out of which Elron has invested approximately $17 million (approximately $21 million assuming the financing will be completed). Subsequent to the first installment, Elron's holdings in BrainsGate's issued and outstanding shares increased to approximately 27% (approximately 23% on a fully diluted basis). See Note 3.H of the Financial Statements for additional details. In June 2011, BrainsGate completed the process of improving its clinical trial protocol, following approval by its steering committee and key opinion leaders. The improved protocol is based on conclusions from the clinical results obtained thus far, on improvements to the system and its supplemental equipment and services, and on discussions between BrainsGate and the FDA. In June 2011, BrainsGate renewed patient enrollment for the clinical trial based on the new protocol in medical centers outside the U.S. BrainsGate is conducting negotiations with the FDA in order to receive its agreement over the new trial protocol and has updated its estimate for commencing the IDE trial according to the new protocol from 2011 to 2012. BrainsGate expects to complete the clinical trial during the second quarter of 2013. 3 Pocared InAugust 2011, subsequent to the reported period, Elron together with other shareholders of Pocared purchased the holdings of another shareholder in Pocared, which constitute as of the reporting date approximately 5% of Pocared's outstanding shares, in consideration for approximately $2 million (NIS 7 million). Elron's share in this amount is approximately $0.9 million. Subsequent to this purchase Elron's holdings in Pocared's issued and outstanding shares increased to approximately 40.5% (approximately 37% on a fully diluted basis). See also Note 3.F to the Financial Statements. In July 2011, subsequent to the reported period, Pocared established its diagnostic trial protocol after discussions with the FDA. The trial is to be carried out in support of Pocared's planned application to the FDA for approval to market its product in the U.S. In addition, Pocared reached manufacturing capacity of its system's disposables (used for holding specimens) sufficient for the throughput of approximately 5 systems. Pocared was awarded ISO 13845 certification which specifies requirements for quality management systems in the medical industry. Pocared has 20 issued patents, 12 of which were received during the first half of 2011, and 18 pending patent applications. 3. Item 5 – Operating and Financial Review and Prospects Overview See Note 4 to the Financial Statements for details on the impairment of the Company's holding in Enablence. 4 Global Economic Status See Section 2.2. of the Board of Directors Report for details regarding the impact of the global economic status on the Company. Ari Bronshtein CEO Yaron Elad CFO August 10, 2011, Tel Aviv, Israel 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 1. Board of Directors' Analysis of the Company's Business 1.1. General Elron Electronic Industries Ltd. ("Elron" or "the Company"), a member of the IDB Holding Group, is a high technology operational holding company that operates through subsidiaries, associates and other companies classified as available-for-sale investments, referred to as "group companies". Elron generally invests in companies in a manner that vests it with influence on their direction and management. Some of Elron's group companies grew out of its subsidiary, RDC – Rafael Development Corporation ("RDC"), established by Elron together with Rafael Advanced Defense Systems Ltd. ("Rafael"), the largest research and development organization of Israel's Ministry of Defense. RDC has first rights to exploit commercially certain technologies of Rafael in non-military markets. Elron supports its group companies and is directly involved in their direction including through membership on their boards of directors and communication with their managements, selecting and manning senior management positions, business plan preparation, research and development and operational guidance, and introductions to potential strategic partners. Elron's group companies currently comprise public and privately held companies at various levels of development and progress. See the annex to the interim consolidated financial statements as of June 30, 2011 for details on Elron's holdings. The field of technology in which the group companies operate is characterized by the high degree of risk inherent in their products, their continuous technological innovation and their penetration into world markets, which require investment of considerable resources and continuous development efforts. The future success of Elron's group companies is dependent upon their technological quality, intellectual property, prices and nature of their products in comparison to the products of their competitors and their ability to introduce new products to the markets at the right time, while offering cost effective solutions suitable to their customers' needs. Furthermore, the future success of Elron's group companies is dependent upon the condition of the capital markets and their ability to raise financing. Elron's main goal is to build and realize value for its shareholders through the sale to third parties of a portion or all of its holdings in, or the issuance of shares by, its group companies, while simultaneously seeking opportunities to acquire or invest in new and existing companies at different stages of development including early stage and more mature companies. The Company believes that this strategy is conducive to its goal of increasing shareholder value as well as contributes to obtaining capital to support the growth of its group companies and to investing in new business opportunities. The nature of Elron's business, therefore, is expected to result in volatility in its results of operations, depending on the transactions that occur within a given period. Elron's operational results in any given period are due, for the most part, to the results of operations of those of its group companies which are accounted by the Company under the consolidation or equity method of accounting and dispositions and changes in holdings of group companies as well as impairment charges. As most of Elron's group companies are technology companies which have not yet generated significant revenues and which invest considerable resources in research and development and in marketing activities, without further exit transactions the Company has experienced, and expects to continue to experience, losses in respect of these companies to the extent they are accounted by it under the consolidation or equity method of accounting, as well as impairment charges for those investments in which the carrying amount will exceed the fair value. Elron's capital resources in any given period are primarily affected by the extent of its investment in existing and new companies, the realization of certain holdings, available credit lines or loans, as well as the impact of any dividends or distributions to its shareholders and/or from its group companies. The results of operations of Elron's group companies, and consequently, Elron's results of operations and capital resources, are affected by general economic conditions as well as by factors specifically related to the technology markets and capital markets, which significantly affect the ability of Elron's group companies to raise financing and Elron's ability to dispose of holdings and realize gains from its holdings. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 During 2009-2011, the Company continued to invest in and support its existing group companies, investing in fewer existing companies than in the past with the intent of focusing on such companies. In addition, during the first half of 2011, the Company executed several investments in new companies, and intends to continue to invest in new companies. 1.2. Major Events in the Reporting Period and Subsequently The major events are described in Notes 3 and 4 to the Company's interim consolidated financial statements as of June 30, 2011, and in the "Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2011" part of the quarterly report, the most notable of which are the following: Investment in Kyma. Kyma is engaged in the development of a miniature, radar technology based device, which allows for the continuous monitoring of chronic heart failure patients from home. In September 2010, Elron completed an investment in Kyma in the amount of $1 million. Following the investment, Elron held approximately 27% of Kyma's outstanding shares. Pursuant to the investment agreement between Elron and Kyma, Elron had the right to invest, as of January 1, 2011, an additional amount of $4 million in Kyma. In January 2011, Elron exercised such right. Following the investments in Kyma, Elron held approximately 65% of Kyma's outstanding shares. In March 2011, the investment in Kyma, including any rights and obligations with respect to this investment, was transferred to RDC, in consideration for the amount invested by Elron (including transaction costs). Following the transfer of the investment to RDC, Elron holds approximately 33% of Kyma indirectly, and approximately 65% on a consolidated basis. See Note 3.E to the interim consolidated financial statements as of June 30, 2011 for additional details regarding the investment in Kyma. Establishment of Navitrio. In May 2011, the Company founded Navitrio Ltd. ("Navitrio") together with another partner, in order to invest in projects in the digital field, including internet, electronic and cellular trade platforms, applications, etc. Elron holds 80% of Navitrio's outstanding shares. In June 2011, the Company completed its first investment in Navitrio in the amount of $1.5 million. See also Note 3.I to the interim consolidated financial statements as of June 30, 2011. Renewal of BrainsGate's Clinical Trials. See Section 2.3.2 of the "Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2011" part of the quarterly report. 1.3. Results of Operations The loss attributable to Elron's shareholders in the second quarter and first half of 2011 amounted to $16,412 and $20,760 thousand, respectively, as compared to income of $81,083 and $68,186 thousand, respectively, in the second quarter and first half of 2010. The loss per share attributable to Elron's shareholders in the second quarter and first half of 2011 amounted to $0.57 and $0.73, respectively, as compared to income per share of $2.72 and $2.27, respectively, in the second quarter and first half of 2010. The loss for the second quarter and first half of 2011 resulted primarily from impairment expenses in the amount of approximately $9,224 thousand recorded in the second quarter of 2011, mainly in respect of Elron's holding in Enablence. These expenses are included in Elron's share of the net loss of its group companies (net of non-controlling interest) in the amount of approximately $16,116 and $21,290 thousand, respectively, in the second quarter and first half of 2011, which also includes the losses of Starling, Pocared, NuLens and BrainsGate, and excess cost amortization expenses in respect of certain group companies, mainly Given Imaging, in the amount of approximately $1,186 and $2,375 thousand, respectively. The aforementioned loss was partially offset by a gain from changes in holdings in the amount of approximately $810 and $2,000 thousand (net of non-controlling interest) in the second quarter and first half of 2011, respectively, which resulted primarily from a decrease in the Company's holding in Given Imaging, as a result of the exercise and expiration of options granted to Given Imaging employees. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 Income for the second quarter and first half of 2010 resulted mainly from gains in respect of the completion of the sale of Medingo Ltd. ("Medingo") in the amount of $70,800 thousand (net of non-controlling interest and of tax) and in respect of the sale of Teledata Networks Ltd. ("Teledata") in the amount of approximately $22,400 thousand. The aforementioned income was offset by Elron's share of the net loss of its group companies in the amount of approximately $10,563 and $21,834 thousand (net of non-controlling interest), respectively, in the second quarter and first half of 2010, which resulted mainly from the losses of Starling, Medingo, Wavion and Teledata. These amounts include excess cost amortization and impairment expenses in respect of certain group companies in the amount of $1,371 and $2,779 thousand, respectively, in the second quarter and first half of 2010. 1.3.1. Composition of the Company's Results of Operations For the six months ended June 30, 2011 For the six months ended June 30, 2010 For the threemonths ended June 30, 2011 For the three months ended June 30, 2010 For the year ended December 31, 2010 unaudited unaudited audited $ thousands Income from sales Gain from disposal of businesses and associates and changes in holdingsin associates, net Financial income Total income Cost of sales Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Amortization of intangible assets 86 Financial expenses Other expenses, net Total costs and expenses Income (Loss) before taxes on income ) ) Taxes on income - - Income (Loss) ) ) Income (Loss) attributable to the Company's shareholders ) ) Income (Loss) attributable to non-controlling interest ) ) Basic income (loss) per share attributable to the Company'sshareholders (in $) ) ) Diluted income (loss) per share attributable to the Company'sshareholders (in $) ) ) 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 1.3.2. Analysis of the Company's Results of Operations Income from sales This item mainly included income from Wavion's sales in the amount of $3,868 and $8,263 thousand, respectively, in the second quarter and first half of 2011, compared with $1,718 and $3,366 thousand, respectively, in the first second quarter and first half of 2010. The increase in Wavion's sales was primarily due to Wavion's increased marketing and sales efforts. Gain from Disposal of Businesses and Associates and Changes in Holdings in Associates, net In the second quarter and first half of 2011 gains from disposal of businesses and associates and changes in holdings in associates, net, amounted to $1,037 and $2,411 thousand, respectively. The gain in the second quarter and first half of 2011 resulted primarily from an approximately $810 and $1,596 thousand gain (net of non-controlling interest), respectively, in the second quarter and first half of 2011, resulting from a decrease in the Company's holding in Given Imaging due to the exercise and expiration of options granted to Given Imaging employees, and from an approximately $407 thousand gain due to the initial consolidation of Kyma in the first quarter of 2011. In the second quarter and first half of 2010 gains from disposal of businesses and associates and changes in holdings in associates, net, amounted to $156,641 and $156,571 thousand, respectively, resulting mainly from gains in respect of the completion of the sale of Medingo in the amount of $133,506 thousand and in respect of the completion of the sale of Teledata in the amount of $22,364 thousand. Financial Income Financial income in the second quarter and first half of 2011 amounted to $890 and $1,744 thousand, respectively, and resulted mainly from interest income on bank deposits and other financial assets, and from translation differences accumulated on loans granted to Starling by Elron and RDC. Financial income in the second quarter and first half of 2010 amounted to $1,014 and $1,538 thousand, respectively, and resulted mainly from interest income from loans granted by the Company to associates and from interest income on bank deposits. Cost of Sales Cost of sales consisted primarily of expenses related to salaries and materials associated with supplying products to Wavion. Cost of sales in the second quarter and first half of 2011 amounted to $1,538 and $2,695 thousand, respectively, compared with $774 and $1,502 thousand, respectively, in the second quarter and first half of 2010. The increase in cost of sales resulted primarily from the increase in Wavion's sales, as aforementioned. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 Operating Expenses Operating expenses in the second quarter and first half of 2011 amounted to $8,448 and $17,024 thousand, respectively, compared with $9,554 and $22,540 thousand, respectively, in the second quarter and first half of 2010, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and RDC's corporate operations and of consolidated companies (excluding amortization of intangible assets which also constitutes part of operating expenses under IFRS but is presented separately). The following table summarizes the operating results of the Company and its main consolidated companies: For the six months ended June 30, 2011 For the six months ended June 30, 2010 For the three months ended June 30, 2011 For the three months ended June 30, 2010 unaudited unaudited $ thousands Corporate RDC Wavion Medingo * - - Starling Kyma ** - - Other * Medingo was consolidated in the Company's financial results until the date of its sale in May 2010. ** Kyma is consolidated in the Company's financial results since January 2011 due to the Company obtaining control over it. Corporate: Corporate operating expenses in the second quarter and first half of 2011 amounted to $1,043 and $2,037 thousand, respectively, compared with $1,095 and $2,146 thousand, respectively, in the second quarter and first half of 2010. RDC: RDC's operating expenses in the second quarter and first half of 2011 amounted to $426 and $983 thousand, respectively, compared with $1,026 and $3,242 thousand, respectively, in the second quarter and first half of 2010. The decrease in expenses resulted mainly from a one-time expense recorded in the second quarter and first half of 2010 in respect of a settlement agreement with the former CEO of RDC (see Note 19 to the consolidated financial statements as of December 31, 2010). Wavion: Wavion's operating expenses in the second quarter and first half of 2011 amounted to $2,367 and $5,755 thousand, respectively, compared with $1,695 and $4,083 thousand, respectively, in the second quarter and first half of 2010. The increase resulted mainly from Wavion's increased marketing and sales efforts and the increase in its operations and sales turnover. Wavion's operating loss in the second quarter and first half of 2011 amounted to $37 and $187 thousand, respectively, compared with $780 and $2,234 thousand, respectively, in the second quarter and first half of 2010. The abovementioned factors along with an improvement in Wavion's gross profit margin led to a decrease in its operating loss. Medingo: As aforementioned, Medingo's results were consolidated in Elron's statements until the date of its sale in May 2010. Medingo's operating expenses and operating loss in the second quarter and first half of 2010 amounted to $2,718 and $6,877 thousand, respectively. Starling: Starling's operating expenses and operating loss in the second quarter and first half of 2011 amounted to $3,036 and $5,225 thousand, respectively, compared with $2,187 and $4,318 thousand, respectively, in the second quarter and first half of 2010. The increase resulted mainly from expenses in respect of an inventory write-down and provisions for repairs due to prolonged technical problems with Starling's ground products and delays in solving such problems, and in respect of raw materials which in Starling's estimation can no longer be used in its products. Kyma: As aforementioned, Kyma's results are consolidated in Elron's statements as of January 2011 due to the Company obtaining control over it. Kyma's operating expenses and operating loss in the second quarter and first half of 2011 amounted to $676 and $1,230 thousand, respectively. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 Equity in Losses of Associates, net Elron's share of net losses of associates resulted from holdings in certain investments that are accounted for under the equity method. The Company's share of net losses of associates in the second quarter and first half of 2011 amounted to $3,133 and $5,546 thousand, respectively, compared with $2,611 and $7,152 thousand, respectively, in the second quarter and first half of 2011. The decrease in Elron's share of net losses of associates in the first half of 2011 compared with the first half of 2010 resulted mainly from the disposition of certain associates during 2010, including Teledata and Impliant Inc. ("Impliant"), which had generated losses in this period. This decrease was partially offset by a decrease in Given Imaging's income (see analysis of Given Imaging's results of operations below). As most of the group companies have not yet generated significant revenues and invest considerable resources in research and development and in marketing activities, Elron has experienced, and expects to continue to experience, losses in respect of these companies. In addition, see "Analysis of the Results of Operations of the Company's Major Associates" below. Amortization of Intangible Assets Amortization of intangible assets in the second quarter and first half of 2011 amounted to $86 and $171 thousand, respectively, compared with $364 and $718 thousand, respectively, in the second quarter and first half of 2010, and resulted from the amortizationof technology attributed to Wavion. The decrease in the amortization amount resulted mainly from the decline in value of such technology in 2010 (see Note 3.C.2.C to the consolidated financial statements as of December 31, 2010), which led to a decrease in the quarterly amortization amount. Financial Expenses Financial expenses in the second quarter and first half of 2011 amounted to $427 and $956 thousand, respectively, and resulted mainly from an increase in the market value of Starling's convertible debentures. Financial expenses in the second quarter and first half of 2010 amounted to $2,384 and $3,964 thousand, respectively, and resulted mainly from interest expenses from loans granted to Elron, RDC and Wavion, and from an increase in the market value of Starling's convertible debentures. Other Expenses, net Other expenses, net, in the second quarter and first half of 2011 amounted to $10,336 and $9,972 thousand, respectively, and resulted mainly from an impairment charge in respect of the Company's holding in Enablence in the amount of approximately $8,831 thousand (see also Note 4 to the interim consolidation financial statements as of June 30, 2011) which was recognized in the second quarter of 2011, from an impairment loss in respect of the Company's holding in BPT in the amount of approximately $400 thousand, and from expenses in respect of an inventory write-down recognized by Starling in the amount of approximately $860 thousand in the first half of 2011 due to prolonged technical problems with Starling's ground products and delays in solving such problems, and due to raw materials which in Starling's estimation can no longer be used in its products. Expenses were offset by an approximately $400 thousand gain resulting from the sale of a portion of Elron's holding in GigOptix shares in the first quarter of 2011 (see Note 4 to the interim consolidated financial statements as of June 30, 2011), and from an approximately $130 thousand gain resulting from the sale of Elron's holding in Elbit Vision Systems Ltd. ("EVS") in the second quarter of 2011. Other expenses, net, in the second quarter and first half of 2010 amounted to $3,291 and $2,989 thousand, respectively, and resulted mainly from an impairment charge in respect of the investment in Impliant which resulted from the decision of Impliant's board of directors to cease its operations, and from amortization of intangible assets attributed to technology of Wavion. Taxes on Income No taxes on income were recorded during the second quarter and first half of 2011. Taxes on income were recorded in the second quarter and first half of 2010 in the amount of $8,824 and $8,508 thousand, respectively, and were incurred because RDC's gain from the sale of Medingo exceeded RDC's cumulative losses for tax purposes. Therefore, the gain from such sale required RDC to remit taxes and record current tax and deferred tax expenses accordingly. 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 1.3.3. Analysis of the Results of Operations of the Company's Major Associates Given Imaging (an approximately 27% direct and indirect holding through RDC) reported the following results of operations (according to IFRS): For the six months ended June 30, 2011 For the six months ended June 30, 2010 Increase/ Decrease For the three months ended June 30, 2011 For the three months ended June 30, 2010 Increase/ Decrease unaudited unaudited $ thousands % $ thousands % Sales Operating income ) Net income attributable to shareholders ) ) The increase in Given Imaging's sales in the second quarter and first half of 2011 compared with the second quarter and first half of 2010 resulted mainly from the inclusion of the sales of Sierra Scientific Instruments which was acquired in April 2010, and from an increase in sales in the Americas, EMEA and APAC regions in the second quarter of 2011, compared with the second quarter of 2010. The decrease in Given Imaging's operating income in the second quarter of 2011 compared with the second quarter of 2010 resulted primarily from an increase in research and development expenses and selling and marketing expenses, as well as from a one-time decrease in gross profit. The decrease in net income in the second quarter of 2011 compared with the second quarter of 2010 resulted from a decrease in operating income and from tax expenses in the second quarter of 2011, as opposed to one-time tax income in the second quarter of 2010. The decrease in net income in the first half of 2011 compared with the first half of 2010 resulted from a decrease in operating income and from one-time tax income and financial income in respect of translation differences recorded in the first half of 2010, and from tax expenses recorded in the first half of 2011. 1.4. Liquidity and Capital Resources June 30, 2011 December 31, 2010 (unaudited) (audited) $ thousands Total assets in the consolidated statement of financial position Investments in associates and available for sale assets (including assets classified as held for sale) Other long-term receivables Current assets (excluding assets classified as held for sale) Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest Elron's and RDC's primary cash flows (non-consolidated) * For the six months ended June 30, 2011 For the six months ended June 30, 2010 For the three months ended June 30, 2011 For the three months ended June 30, 2010 unaudited unaudited $ thousands Proceeds from disposal of non-current investments of Elron and RDC Investments in Elron's and RDC's group companies ** Raising ofRDC's debt *** - - Repayment of Elron's and RDC's loans *** - - * The amounts presented include RDC's cash flows in full (100%) in addition to Elron's cash flows. ** Excluding Elron's investment in RDC and the consideration transferred from RDC following the transfer of the investment in Kyma to RDC. *** Including raising and repayment of RDC's shareholder loan to Rafael only. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 Consolidated cash and cash equivalents at June 30, 2011 were $37,919 thousand, compared with $56,539 thousand at December 31, 2010. Non-consolidated cash and cash equivalents at June 30, 2011 were $27,524 thousand, compared with $40,714 thousand at December 31, 2010. The Company is exploring options for securing additional financing for its operations, including obtaining a bank credit line. At June 30, 2011 RDC had a long-term loan in the amount of $2,000 thousand granted by Elron and Rafael in equal portions (see also Note 3 to the interim consolidated financial statements as of June 30, 2011). The main uses of cash in the second quarter and first half of 2011 were investments and loans to group companies in the amount of $9,361 and $17,624 thousand, respectively, granted by Elron, and in the amount of $3,749 and $4,552 thousand, respectively, granted by RDC. The main uses of cash in the second quarter and first half of 2010 were investments and loans to group companies in the amount of $12,783 and $18,430 thousand, respectively, granted by Elron, and in the amount of $5,925 and $12,035 thousand, respectively, granted by RDC. In addition, cash was used in the second quarter of 2010 to prepay Elron's and RDC's bank loans in the amount of $3,500 and $10,000 thousand, respectively, and to prepay RDC's debt to its shareholders in the aggregate amount of approximately $32,000 thousand, including $19,000 thousand to Elron and $13,000 thousand to Rafael. Elron's and RDC's investments in group companies during the first half of 2011 and 2010 are set forth in the following table (see also Note 3 to the interim consolidated financial statements for additional details regarding the Company's and RDC's investments in group companies during the first half of 2011): Elron RDC For the six months ended June 30, 2011 For the six months ended June 30, 2010 For the six months ended June 30, 2011 For the six months ended June 30, 2010 unaudited $ thousands Consolidated Companies * Starling Kyma ** - - - Navitrio *** - - - Wavion - - Medingo **** - - Sync-Rx - - - Xsights - - - Associates and Other Investments Pocared - - NuLens - - Whitewater - - - Safend - - BPT - Total investments * These investments do not affect the cash included in the interim consolidated financial statements. Furthermore, Elron granted RDC a $1,000 thousand loan in the first half of 2011, as aforementioned (in the first half of 2010 RDC was granted a $6,000 thousand loan). ** Kyma's results are consolidated in the Company's financial results since January 2011 due to the Company obtaining control over it. The amounts exclude the consideration transferred from RDC following the transfer of the investment in Kyma to RDC. *** Navitrio's results are consolidated in the Company's financial results since its establishment in May 2011. **** Medingo was consolidated in the Company's financial results until the date of its sale in May 2010. 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 Subsequent to the reporting date and through August 10, 2011, investments amounted to approximately $3,884 thousand as detailed below: Elron RDC unaudited $ thousands Consolidated Companies Starling Associates and Other Investments Safend - BrainsGate - Pocared * - Total investments * The acquisition of Pocared shares from a third party – see Note 3.F to the interim consolidated financial statements as of June 30, 2011. Proceeds from the sale of Elron's and RDC's non-current investments during the first half of 2011 mainly include Elron's proceeds in the amount of $1,301 thousand from the sale of GigOptix shares in the first quarter of 2011, Elron's and RDC's proceeds in the amount of $15 and $38 thousand, respectively, received in the first quarter of 2011 in respect of the sale of Sela – Semiconductors Engineering Laboratories Ltd. which was completed in the third quarter of 2009, and Elron's proceeds in the amount of $261 thousand from the sale of its entire holding in EVS in the second quarter of 2011. Proceeds from the sale of Elron's and RDC's non-current investments during the first half of 2010 included Elron's and RDC's cash consideration received in the second quarter of 2010 from the sale of Medingo in the amount of approximately $13,686 and $93,514 thousand, respectively, and Elron's cash consideration received in the second quarter of 2010 in the amount of approximately $3,000 thousand from the sale of Teledata. In addition, Elron and RDC received approximately $2,700 and $19,300 thousand, respectively, in consideration of the sale of Medingo, which was deposited in escrow for two years. Convertible debentures at June 30, 2011 amounted to $2,417 thousand compared with $3,385 thousand at December 31, 2010. The convertible debentures balance represents the minority portion of the convertible debentures issued by Starling. The decrease was due to the second payment out of four equal payments made in June 2011 in respect of the convertible debentures principal. Shareholders' equity attributable to shareholders at June 30, 2011 was $170,457 thousand, representing approximately 76% of the total assets in the statement of financial position, compared with $195,921 thousand, representing approximately 78% of total assets in the statement of financial position at December 31, 2010. The decrease in shareholders' equity resulted mainly from the loss attributable to shareholders in the amount of $20,760 thousand in the first half of 2011 and from a decrease in capital reserves for assets classified as held for sale in the amount of $4,205 thousand, mainly due to the decrease in the fair value of the investment in Enablence shares held by the Company (see also Note 4 to the interim consolidated financial statements as of June 30, 2011). The decrease in the ratio of shareholders' equity attributable to shareholders to total assets mainly resulted from the decrease in shareholders' equity as described above. Consolidated working capital at June 30, 2011 (excluding available for sale financial assets presented as assets held for sale) amounted to $64,138 thousand, compared with $54,863 thousand at December 31, 2010. The increase in working capital resulted mainly from the reclassification of current maturities as current assets in respect of amounts received in the sale of Medingo that were deposited in long-term escrow, and in respect of the holding in Enablence convertible debentures (see also Note 3.J to the interim consolidated financial statements as of June 30, 2011). This increase was offset by a decrease in the cash balance. Intangible assets as of June 30, 2011 amounted to $3,809 thousand, and mainly included intangible assets attributed to the agreement with Rafael in the amount of $3,051 thousand and technology in the amount of $578 thousand resulting from the initial consolidation of Wavion in 2008 and Kyma in 2011. Intangible assets as of December 31, 2010 amounted to $3,595 thousand, and mainly included intangible assets attributed to the agreement with Rafael in the amount of $3,051 thousand and technology in the amount of $342 thousand resulting from the initial consolidation of Wavion. The increase in intangible assets resulted mainly from a $407 thousand increase resulting from the initial consolidation of Kyma which was partially offset by the periodic amortization of technology attributed to Wavion resulting from the initial consolidation of Wavion. 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 2. Exposure to and Management of Market Risks The report in this section refers to Elron and its consolidated companies to the extent that the exposure to market risks is material to Elron. The Company's risk management policy is implemented only for Elron itself. Elron does not determine the risk management policy for its group companies, and has not taken any action in the reported period to hedge market risks resulting from operations of its group companies. During the reported period, and during the period from June 30, 2011 until the date of approval of the financial statements, no material change has taken place with respect to the market risks to which the Company is exposed, the Company's policy for management of such risks, the officer responsible for their management and the means of supervision and implementation of the policy, as described in Item 5 – "Operating and Financial Review and Prospects" of the Company's Annual Report for 2010 filed on Form 20-F with the Securities and Exchange Commission. 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at June 30, 2011, December 31, 2010 and June 30, 2010. The linkage balance includes balances in respect of Starling, whose operating currency (NIS) differs from that of the Company (U.S. dollars). As of June 30, 2011 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cashequivalents - - - Restricted cash 89 - - - Trade receivables - 6 - Other account receivables - Inventories - Assets held for sale - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - Total assets 6 Liabilities * Trade payables - - - Other account payables 24 - Long term loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - 81 81 Total liabilities - * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 As of December 31, 2010 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cash equivalents - - - Restricted cash 65 - - - Trade receivables - - - Other account receivables - - Inventories - Assets held for sale - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - - - Total assets 65 - Liabilities * Trade payables - 14 - Other account payables - Long term loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - Total liabilities 14 * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 As of June 30, 2010 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item Total Assets Cash and cash equivalents - - - Restricted cash - - - 59 - 59 Trade receivables - - - Other current assets - - Inventories - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - 27,087 - 247 18 27,352 Total assets - 133,374 - 27,616 155,362 316,352 Liabilities Trade payables - 54 - Other current liabilities 30 - Long term loans from banks and others - Long term loan from shareholders - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - 2,102 2,102 Total liabilities 19,826 40,743 54 7,236 11,064 78,923 * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. The Company and subsidiaries did not have material derivatives positions as of June 30, 2011, December 31, 2010 and June 30, 2010. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 2.2. Financial Market Conditions Since the beginning of 2011, the global financial markets have experienced an increased level of uncertainty. With the start of the year the global economy was affected by a severe blow to Japan's industrial manufacturing (due to the natural disaster), and by rising oil and commodities prices, due, among other things, to the unrest in our region in general, and in Libya in particular. The markets reacted with prices falling following the U.S.'s disappointing financial data in the second and third quarters of 2011, which manifested themselves in a decline in private consumption and a negligible rise in number of employees, in addition to increased uncertainty regarding the way the debts of Southern European countries were generally handled, and Greece's debts in particular, following the downgrade of their ratings. The combined concern over a renewed slowdown in the global financial activity, unsatisfactory handling of the debts of additional European countries (Italy and Spain), and particularly capital market concerns over the repercussions of the downgrade of the U.S.'s rating by S&P, have led to sharp declines in the global financial markets during August 2011. In the Israeli market, the beginning of 2011 saw the rapid growth trend experienced in 2010 continue. On the other hand, the local capital market was adversely affected by a certain rise in inflation, as well as the aforementioned global developments and continued instability in the Middle East (due, among other things, to the possibility of a unilateral declaration of a Palestinian state in September 2011). These may, in certain scenarios, adversely affect the Israeli market, and the inflow of equity investments. During 2011, the policy of monetary restraint has continued in the Israeli market (among other things in response to the rapid rise in inflation, the continuing rapid rise in housing prices in Israel, and the increase in housing credit), alongside a similar policy in additional developing global markets, and the beginning of such a policy in the Euro area. It should also be noted, that recent intensifying social protest over high prices, including in food and housing, may lead the government to adopt reforms which may have an economic impact on the market. Developments in the global markets and particularly in the Euro area and in the U.S., which include securities and exchange rate fluctuations, as well as the local developments described above, have affected and may continue to affect the Company's and its group companies' results of operations, their liquidity, the value of their equity, the value and exit potential of their assets, their business (including the demand for their products), their financial covenants, their ability to distribute dividends, and also their ability to raise financing as required for their day-to-day and long-term operations, and the terms of such financing. 2.3. Sensitivity Tests of Financial Instruments For details concerning sensitivity tests of sensitive financial instruments included in the interim consolidated financial statements as of June 30, 2011 in accordance with changes in market factors, see Appendix A below. Following are the summarized results of the sensitivity tests: As of June 30, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) ) ) 44 31 16 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) Sensitivity to changes in share prices of available for sale investments (including instruments presented as held for sale) ) ) Sensitivity to changes in the price of convertible debentures issued by subsidiary ) ) ) 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter and First Half of 2011 As of December 31, 2010 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) ) (7 ) 99 14 7 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) ) 90 Sensitivity to changes in share prices of available for sale investments ) ) Sensitivity to changes in the price of convertible debentures issued by subsidiary ) ) ) As of June 30, 2010 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in nominal NIS interest rate ) 64 6 3 ) (6
